DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants' response and amendments to the claims, filed 1/21/2021, are acknowledged and entered.  Claims 27-28 were cancelled.  
Claims 1-15, 23, and 25-26 are pending.  Claims 1-14, 23, and 25-26 remain withdrawn from consideration.
Claim 15 is presently under examination on its merits.

Response to Arguments
Applicants' arguments, filed 1/21/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.




Declaration under Rule 1.132
The Examiner acknowledges receipt of the Rule 1.132 Declaration of MAO-YUAN LIN ("LIN" Declaration) and has carefully considered the information provided therein.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 15 remains rejected under 35 U.S.C. 103(a) as being unpatentable over USP 5,891,454 (Issued April 6, 1999), USP 6,727,287 (Issued April 4, 2004), and CN 102389410 A (Published Mar. 28, 2012) (English Abstract citations below).

Claimed Invention
	Claim 15 is drawn to a method of treating squamous cell carcinoma in a patient in need thereof, comprising administering a composition comprising para-sulfonamide (PTS) to the patient, wherein the squamous cell carcinoma is squamous cell carcinoma of lung.  

Teachings of USP ‘454
	USP ‘454 teaches a novel pharmaceutical composition exhibiting remarkable anti-cancer, and cancer necrotizing properties as well as other desirable pharmacological properties. The composition is a mixture of toluene sulfonamide (e.g. para toluene sulfonamide) with a specifically designed solution which consists of polyethylene glycol, 2-ethyl-1,3-hexanediol, propanediol, decanedioic acid, dimethyl, sulfoxide and ethanol. The composition demonstrates promising therapeutic activity in preliminary human clinical tests and exhibits very little undesirable side effects. See Abstract.
	USP ‘454 teaches one aspect of the invention is to provide for a method for providing therapeutical benefits to a human patient diagnosed with a cancer lesion. The method comprises preparing a pharmaceutical composition exhibiting anti-cancer and tumor necrotizing activity described above followed by injecting the human patient repeatedly with an amount of said pharmaceutical composition each with an adequate interval sufficient to exhibit its anti-cancer and tumor necrotizing activity in the human patient. A preferred way for injection involves injecting the pharmaceutical composition directly to a cancer lesion or a tumor cell. See col. 2, lines 47-57.
	USP ‘454 teaches a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) (Tables 1 and 2) and teaches the composition inhibits growth of three tumor cell lines in vitro, i.e., A-549 (human lung cancer), H7402 (hepatic cancer line), and CNE (nasopharyngeal carcinoma). See Example II; Table 3.  
	USP ‘454 teaches a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) inhibits growth of mouse transplanted liver tumor and sarcoma S-180 in vivo. See Example III; Tables 5 and 6.
USP ‘454 teaches a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) inhibits growth of DMBA induced rat breast cancer in vivo, exhibiting a 90% tumor inhibition rate after first course of treatment, a 84% tumor inhibition rate after second course of treatment, and a 96% tumor inhibition rate after third course of Immunsyn E treatment. See Example IV.
USP ‘454 teaches administering a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) to 16 patients with terminal liver cancer.  The overall therapeutic effect was 44.4% (CR+PR). See Example IX; Table 11.
USP ‘454 teaches administering a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) to 13 patients with different malignant tumors including 2 cases of breast cancer, 3 cases of facial sarcoma, 2 cases of epidermal squamous sarcoma, 1 case of lung cancer, 1 case of nasopharyngeal cancer, 1 case of neck lymphosarcoma, and 3 cases of primary liver cancer.  There were 5 Complete Remissions (CR), 3 Partial Remissions (PR), 2 No Progress (NP), and 3 Stable (S). See Example IX; Table 12.
USP ‘454 teaches the effects of Immunsyn E on eleven cancer cases were investigated by Guangzhou Institute of Respiratory Diseases. After examining 8 cases of cancer patients who had their records better kept than the other 3 cases, 6 out of the 8 were proven effective in which three case are complete remission and three cases show partial remission with the following characteristics: (i) tumor sizes reduced; (ii) severe pain caused by cancer relieved; and (iii) tumor regression occurred in relatively short treatment period (i.e., a malignant tongue cancer shrank significantly after the shortest injecting period of 10 days). Among these different kinds of cancer, treatment results disclosed that breast cancer and tongue sarcoma were most effected, melanoma, lymphatic tumor and waist sarcoma showed evidence of some improvement, while the results for liver cancer were unsure. See col. 15, line 53 to col. 16, line 6.



Teachings of USP ‘287
	USP ‘287 teaches compositions which exhibit anti-tumor activity and which comprise a toluene sulfonamide at a concentration not previously recognized as being efficacious for this purpose. The compositions exhibit the ability to inhibit tumor growth, shrink (i.e., necrotize) tumors, and prevent tumor formation in humans. See Abstract.
	USP ‘287 teaches the invention relates to a method of inhibiting growth of a tumor in a human patient. This method comprises administering to the patient the pharmaceutical composition described herein, i.e., one comprising less than 10%, by weight, of a toluene sulfonamide. Administration of the composition to the patient inhibits growth of the tumor. The composition can be orally administered to the patient, infused into a blood vessel of the patient, injected at a tumor site in the patient, or topically applied at a tumor site. The pharmaceutical composition described herein can also be used to shrink a tumor in a human patient who has a tumor, or to prevent tumorigenesis in a human patient who does not have, or is not recognized as having, a tumor. See col. 1, line 64 to col. 2, line 6; Table 1.
	USP ‘287 teaches the invention includes methods of inhibiting tumor growth, shrinking tumors, and preventing tumor formation (i.e., tumorigenesis) in a human. Each of these methods involves administering a toluene sulfonamide-containing pharmaceutical composition described herein to a human who is either already afflicted with a tumor or at risk for developing a tumor. The method of administering the composition is not critical. For example, the compositions can be administered orally, rectally, topically, parenterally, by infusion, or by a pulmonary route. For certain types of tumors, particular routes of administration can be preferred. For example, in humans afflicted with a tumor in a tissue lining a body cavity (e.g., lung, esophageal, and gastric tumors of epithelial origin)1, administration of a viscous or adhesive composition to the body cavity, and preferably to the lining of the cavity, is preferred. The viscous composition is more viscous than water at body temperature, and is preferably more viscous than body fluids that are normally present at the tissue lining the cavity. The adhesive composition comprises an agent which is not easily rinsed from the tissue lining the cavity by normal body fluids. The net effect of administering the viscous or adhesive composition is that the toluene sulfonamide is localized at or near the site of a tumor or of potential tumorigenesis. In another embodiment, a injectable form of a pharmaceutical composition described herein is injected at or near a tumor site or at or near a body location where tumorigenesis is suspected. See col. 12, line 57 to col. 13, line 17.
	USP ’287 teaches a human clinical trial of a pharmaceutical composition comprising 6% para-toluenesulfonamide orally administered to human patients having esophageal cancer. See Example 3.


Teachings of CN ‘410
CN ‘410 teaches administering a composition comprising p-toluenesulfonamide (PTS) to human patients having advanced lung cancer, including 55 cases of peripheral lung cancer, 10 cases of central and pleural effusion 23 cases.  See Example 3.

    PNG
    media_image1.png
    206
    548
    media_image1.png
    Greyscale

CN ‘410 teaches administering a composition comprising p-toluenesulfonamide (PTS) to patients having head and neck squamous cell carcinoma, including nine patients having “tongue cancer”.  

    PNG
    media_image2.png
    261
    552
    media_image2.png
    Greyscale

See Example 6.
Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
Here, the instant claims require administering a composition comprising p-toluenesulfonamide to patients in need of treating squamous cell carcinoma of the lung.  The claims place no limitations on how much p-toluenesulfonamide is administered, of what the composition is comprised, or how the composition is administered.  
The cited prior art teaches administering a composition comprising p-toluenesulfonamide to human patients having numerous different types of cancer including at least liver cancer, breast cancer, facial sarcoma, epidermal squamous sarcoma, lung cancer, nasopharyngeal cancer, neck lymphosarcoma, tongue sarcoma, melanoma, lymphatic tumor, waist sarcoma, esophageal cancer, and head and neck squamous cell carcinoma, including patients having “tongue cancer”, is therapeutically effective.
A person of ordinary skill in the art would have a reasonable expectation that administration of a composition comprising p-toluenesulfonamide to patients having squamous cell carcinoma of the lung would be therapeutically effective.  Indeed, in every type of cancer in human patients the prior art teaches administering a composition comprising p-toluenesulfonamide to treat, it was therapeutically effective.  
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to administer a composition comprising p-toluenesulfonamide to patients having squamous cell carcinoma of the lung because this is precisely what the combined teachings of the cited prior art teach. All of USP ‘454, USP ‘287, and CN ‘410 teach compositions comprising p-toluenesulfonamide, teach that such compositions are useful in treating cancer and tumors, and demonstrate with in vivo pre-clinical and human clinical trials that administration of a composition comprising  p-toluenesulfonamide is effective in treating cancer/tumors of varying type/origin including at least  liver cancer, breast cancer, facial sarcoma, epidermal squamous sarcoma, lung cancer, nasopharyngeal cancer, neck lymphosarcoma, tongue sarcoma, melanoma, lymphatic tumor, waist sarcoma, esophageal cancer, and head and neck squamous cell carcinoma, including patients having “tongue cancer”. 

Response to Arguments
	Applicants assert they sufficiently demonstrated that superior effect of PTS on selectively targeting and treating squamous-cell carcinoma of lung in vivo as shown in Declaration 1. For instance, Table 1 in the Declaration 1 demonstrate that PTS significantly reduces tumor size in the lung squamous carcinoma H520 animal model, as compared with those in the large cell lung cancer H460 animal model and the lung adenocarcinoma A549 animal model.
	Applicants now submit a second Declaration (hereinafter Declaration 2) signed by the coinventor of this application, MAO-YUAN LIN, which is alleged to show that PTS is not effective against squamous cell carcinoma at every location in vivo but truly brings about an unexpected and superior effect on selectively targeting and treating squamous-cell carcinoma of lung in vivo.	
The Examiner is not persuaded that the in vivo effects of PTS against squamous cell carcinoma of the lung are at all surprising or unexpected.  PTS has elicited both complete and partial remissions of numerous types of cancer in human patients.  USP ‘454 teaches administering a composition comprising para-toluenesulfonamide (i.e., Immunsyn E) to 13 patients with different malignant tumors including 2 cases of breast cancer, 3 cases of facial sarcoma, 2 cases of epidermal squamous sarcoma, 1 case of lung cancer, 1 case of nasopharyngeal cancer, 1 case of neck lymphosarcoma, and 3 cases of primary liver cancer.  There were 5 Complete Remissions (CR), 3 Partial Remissions (PR), 2 No Progress (NP), and 3 Stable (S). See Example IX; Table 12.  USP ‘454 also teaches the effects of Immunsyn E on eleven cancer cases were investigated by Guangzhou Institute of Respiratory Diseases. After examining 8 cases of cancer patients who had their records better kept than the other 3 cases, 6 out of the 8 were proven effective in which three case are complete remission and three cases show partial remission with the following characteristics: (i) tumor sizes reduced; (ii) severe pain caused by cancer relieved; and (iii) tumor regression occurred in relatively short treatment period (i.e., a malignant tongue cancer shrank significantly after the shortest injecting period of 10 days). Among these different kinds of cancer, treatment results disclosed that breast cancer and tongue sarcoma were most effected, melanoma, lymphatic tumor and waist sarcoma showed evidence of some improvement, while the results for liver cancer were unsure. See col. 15, line 53 to col. 16, line 6.
A person of ordinary skill in the art, given the known clinical activity of PTS in treating cancer in human patients, would not consider it at all surprising or unexpected that PTS elicits complete remission in patients with squamous cell carcinoma of the lung as both complete and partial remissions were known therapeutic effects in the treatment of cancer in human patients with PTS at the time the application was filed.
In response to Applicants’ argument that a decision to make or maintain a rejection in the face of the all the evidence must show it was based on the totality of the evidence, the decision to make and maintain the present rejection was and remains based on the totality of the evidence.  The totality of the evidence clearly demonstrates that PTS was a known, clinically effective anti-cancer agent, eliciting both complete and partial remissions in human cancer patients treated with PTS.  Applicants merely apply this known, clinically effective anti-cancer agent to a different cancer and assert that it is surprising and unexpected that it is effective. A person of ordinary skill in the art of oncology would be well aware that an anti-cancer agent will elicit different levels of therapeutic efficacy when used to treat different cancers.  There is no known anticancer agent that elicits complete remissions against every cancer type.  However, a person of ordinary skill in the art would reasonably expect that PTS would be clinically effective in treating squamous cell carcinoma of the lung for the reasons discussed in detail supra.  Determining that PTS elicits a complete response against  squamous cell carcinoma of the lung is neither surprising nor unexpected because it was known to elicit both complete and partial responses against numerous types of cancer in human patients.
	Applicants are advised that even if the proffered results were considered to be unexpected, they are not commensurate in scope with the claims.  Whereas the claims encompass administering PTS in any amount and by any means of administration, Applicants’ proffered results are limited to administering 330 mg/mL of PTS by intratumoral injection 1 to 3 times per week, with the average dose administered being 15 mL.  Further, Applicants only describe treating “patients” in the Declaration, but do not disclose who those patients are, e.g., human, rat, mouse, etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                                             UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038




    
        
            
    

    
        1 A person of ordinary skill in the art would recognize that a tumor in a tissue lining a body cavity (e.g., lung, esophageal, and gastric tumors of epithelial origin) include “squamous cell carcinomas”, which are also known as “epidermoid carcinomas”.